Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 1 of 11. PageID #: 357




           EXHIBIT A
Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 2 of 11. PageID #: 358
              Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 3 of 11. PageID #: 359


 AO 399 (01/09) Waiver of the Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                             Northern District of Ohio

                        Leon County, Florida                              )
                                  Plaintiff                               )
                                v.                                        )       Civil Action No. 1:18-op-46242
                      CVS Health Corporation                              )
                                 Defendant                                )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Peter J. Mougey
                  (Name of the plaintiff’s attorney or unrepresented plaintiff)

         I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
           I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
 jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
 Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
 motion under Rule 12 will not be grounds for a default judgment.


                5/16/19
 Date:
                                                                                        Signature of the attorney or unrepresented party
                  CVS Health Corporation                                                                 Jason Acton
       Printed name of party waiving service of summons                                                   Printed name
                                                                                                Zuckerman Spaeder LLP
                                                                                             1800 M Street N.W., Suite 1000
                                                                                                Washington, DC 20036
                                                                                                             Address
                                                                                                 jacton@zuckerman.com
                                                                                                         E-mail address
                                                                                                       (202) 778-1860
                                                                                                       Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
has no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been
served.
 AO 399 (01/09) Waiver of the Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                             Northern District of Ohio

                        Leon County, Florida                              )
                                  Plaintiff                               )
                            v.                                            )       Civil Action No. 1:18-op-46242
       Par Pharmaceutical, Inc., Par Pharmaceutical                       )
                   Companies, Inc.
                                 Defendant                                )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Peter J. Mougey
                  (Name of the plaintiff’s attorney or unrepresented plaintiff)

         I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
           I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
 jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
 60 days from            5/3/2019                , the date when this request was sent (or 90 days if it was sent outside the
 United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

                 June 5th, 2019
 Date:                                                                                             /s/ Sean Morris
                                                                                        Signature of the attorney or unrepresented party
         Par Pharmaceutical Companies, Inc.                                                              Sean Morris
       Printed name of party waiving service of summons                                                   Printed name
                                                                                           Arnold & Porter Kaye Scholer LLP
                                                                                           777 S. Figueroa Street, 44th Floor
                                                                                             Los Angeles, California 90017
                                                                                                             Address
                                                                                             sean.morris@arnoldporter.com
                                                                                                         E-mail address
                                                                                                       (213) 243-4000
       Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 4 of 11. PageID #: 360 Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
has no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been
served.
 AO 399 (01/09) Waiver of the Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                             Northern District of Ohio

                        Leon County, Florida                              )
                                  Plaintiff                               )
                            v.                                            )       Civil Action No. 1:18-op-46242
       Par Pharmaceutical, Inc., Par Pharmaceutical                       )
                   Companies, Inc.
                                 Defendant                                )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Peter J. Mougey
                  (Name of the plaintiff’s attorney or unrepresented plaintiff)

         I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
           I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
 jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
 60 days from             05/03/2019             , the date when this request was sent (or 90 days if it was sent outside the
 United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

 Date:        June 5th, 2019                                                                             /s/ Sean Morris
                                                                                        Signature of the attorney or unrepresented party
                  Par Pharmaceutical, Inc.                                                               Sean Morris
       Printed name of party waiving service of summons                                                   Printed name
                                                                                           Arnold & Porter Kaye Scholer LLP
                                                                                           777 S. Figueroa Street, 44th Floor
                                                                                             Los Angeles, California 90017
                                                                                                             Address
                                                                                             sean.morris@arnoldporter.com
                                                                                                         E-mail address
                                                                                                       (213) 243-4000
       Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 5 of 11. PageID #: 361 Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
has no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been
served.
Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 6 of 11. PageID #: 362
Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 7 of 11. PageID #: 363




                                     Attachment A
                                                    N.D. Ohio MDL 2804
                         Plaintiff
                                                          Case No.
                    Baldwin County, AL              1:18‐op‐45152‐DAP
                       Bay County, FL               1:18‐op‐45455‐DAP
                    Bradenton (City of)             1:18‐op‐46331‐DAP
                     Coffee County, AL              1:18‐op‐45182‐DAP
                    Decatur (City of), AL           1:18‐op‐45201‐DAP
                  Enterprise (City of), AL          1:18‐op‐45213‐DAP
                   Escambia County, FL              1:18‐op‐45729‐DAP
                   Hartselle (City of), AL          1:18‐op‐45736‐DAP
                      Leon County, FL               1:18‐op‐46242‐DAP
                    Madison County, AL              1:19‐op‐45006‐DAP
                Miami Gardens (City of), FL         1:18‐op‐45873‐DAP
                 Miami‐Dade County, FL              1:18‐op‐45552‐DAP
                    Mobile (City of), AL            1:18‐op‐45076‐DAP
                     Mobile County, AL              1:18‐op‐45186‐DAP
                    Morgan County, AL               1:18‐op‐45200‐DAP
                 North Miami (City of), FL          1:18‐op‐45872‐DAP
                 Panama City (City of), FL          1:18‐op‐45373‐DAP
                      Pasco County, FL              1:18‐op‐45851‐DAP
                     Pensacola (City of)            1:18‐op‐45331‐DAP
                       Phenix City, AL              1:18‐op‐45179‐DAP
                     Pinellas County, FL            1:18‐op‐45742‐DAP
                   Pinellas Park (City of)          1:18‐op‐45807‐DAP
                     Santa Rosa County              1:18‐op‐45861‐DAP
                St. Petersburg, FL (City of)        1:18‐op‐45701‐DAP
                    Tallahassee (City of)           1:18‐op‐46243‐DAP
                  Tuscaloosa County, AL             1:18‐op‐45196‐DAP
                  Volusia (County of), FL           1:18‐op‐45782‐DAP
           Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 8 of 11. PageID #: 364



  AO 399 (01/09) Waiver of the Service of Summons



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                         Leon County, Florida
                                   Plaintiff
                                  v.                                               Civil Action No. I: l 8-op-46242
                              SpecGx, LLC
                                  Defendant


                                                    WAIVER OF THE SERVICE OF SUMMONS

  To:        Peter J. Mougey
                   (Name of the plaintiff's attorney or unrepresented plaintijj)

         I have received your request to waive service ofa summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means ofretuming one signed copy of the form to you.
             I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
           I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
 jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
           I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
  60 days from            5/3/2019               the date when this request was sent (or 90 days ifit was sent outside the
  United States). Ifl fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:     ~/3//~
                                                                                        Signature of the attorney or unrepresented party
                           SpecGX LLC                                                                 Andrew O'Connor
        Printed name ofparty waiving service ofsummons                                                     Printed name
                                                                                                   Ropes & Gray, LLP
                                                                                          Prudential Tower, 800 Boylston Street
                                                                                                Boston, MA 02199-3600
                                                                                                              Address
                                                                                           Andrew. O'Connor@ropesg ray .com
                                                                                                          E-mail address
                                                                                                        (617) 951-7000
                                                                                                        Telephone number


                                               Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           " Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
has no jurisdiction over this matter or over the defendant or the defendant's property.
         If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been
served.
Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 9 of 11. PageID #: 365
             Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 10 of 11. PageID #: 366


 AO 399 (01/09) Waiver of the Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                             Northern District of Ohio

                        Leon County, Florida                              )
                                  Plaintiff                               )
                           v.                                             )       Civil Action No. 1:18-op-46242
    Walmart Inc., (“Walmart”) formerly known as Wal-                      )
                    Mart Stores, Inc.,
                                 Defendant                                )
                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Peter J. Mougey
                  (Name of the plaintiff’s attorney or unrepresented plaintiff)

         I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
           I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
 jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
 Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
 motion under Rule 12 will not be grounds for a default judgment.

 Date: 7/3/2019                                                                                    /s/ Tara A. Fumerton
                                                                                        Signature of the attorney or unrepresented party
     Walmart Inc. or Wal-Mart Stores East, LP                                                         Tara A. Fumerton
       Printed name of party waiving service of summons                                                   Printed name
                                                                                                        Jones Day
                                                                                                    77 W. Wacker Drive
                                                                                                     Chicago, IL 60601
                                                                                                             Address
                                                                                                tfumerton@jonesday.com
                                                                                                         E-mail address
                                                                                                       (312) 782-3939
                                                                                                       Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of s ervice requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the f ailure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
has no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been
served.
Case: 1:18-op-46242-DAP Doc #: 17-1 Filed: 12/23/20 11 of 11. PageID #: 367
